DETAILED ACTION
Claims 1-5 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry of PCT/CN2020/071626 filed 1/13/2020, which claims priority to CN201910424369.8, filed 5/21/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicant is requested to provide an English translation of foreign priority documents in order to perfect the claim to priority.

Specification
The disclosure is objected to because of the following informalities: 
“resutinging” (page 3, line 12). Correction to “resulting” is recommended.  
“we isolates and identifies” (page 4, line 1). Correction to “we isolated and identified” is recommended.
“and and” (page 3, line 23)
“bearing function” (page 5, line 17). Correction to “function” is recommended.
Lines 8-9, page 7 are a different font than the rest of the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:  “Salmonella” (line 1). Italicization to Salmonella is recommended.
Claim 3 is further objected to because of the following informality: “A kit for antigen or antibody.” Correction to “A kit for antigen or antibody detection” is recommended.
Claim 4 is objected to because of the following informalities: “The kit according to claim 3, wherein the antigen or the antibody is resulted by a chicken-related pathogen infection” Correction to “The kit of claim 3, wherein the antigen or the antibody are the result of a chicken-related pathogen infection” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites a species of Salmonella (accession CGMCC No.17340), which is named strain S9 in the disclosure (page 8, line 25). Table 1 shows that the biochemical results of Salmonella S9 are identical to that of Salmonella gallinarum U20. The specification also recites that the fimW gene product amplified from Salmonella S9 was the same size as the fimW gene product amplified from Salmonella gallinarum U20 (page 8, lines 7-10 and 14-16; Figure 1). Table 2 presents agglutination test results at five different working concentrations of S9 bacteria with several different chicken sera of different genetic backgrounds. However, the agglutination test was not performed with the same working concentrations of Salmonella gallinarum U20 and the same sera, which would have supported that the agglutination test results of the alleged Salmonella S9 were different than Salmonella gallinarum U20. The disclosure also does not indicate whether any replicates were performed at each of the working concentrations of Salmonella S9. The instant specification also recites that comparative analysis of commercial agglutination antigen against Salmonella pullorum/typhimurium serum antibody indicates the agglutination test lacks “sensitivity, specificity, repeatability, stability and accuracy” and gives false negatives (page 2, lines 25-28 and page 3, lines 1-2). Therefore, the evidence presented in the specification does not support that Salmonella S9 is different than the reference strain Salmonella gallinarum U20. The negative agglutination results of the isolated strain at different concentrations  against chicken sera of different genetic backgrounds does not support that the isolated strain is not the same as the reference strain Salmonella gallinarum U20 because the reference strain was not tested and the agglutination test is known to lack repeatability and accuracy. 
	The state-of-the art before the effective filing date suggests that a variety of techniques are sufficient for strain-level identification of bacteria, including surface-enhanced Raman spectroscopy (see Abstract of Witkowska et al., Analytical and Bioanalytical Chemistry, 2018. Vol. 410, pp. 5019–5031), MALDI Time-of-Flight MS (see Abstract of J. Am. Soc. Mass Spectrom., 2013, Vol. 24, pp. 1185-1193), and a variety of genotyping methods (see Fig. 1, page 893 of Li et al., FEMS Microbiol Rev, Vol. 33, 2009, pp. 892–916). Li teaches that “studying few genetic markers may not be sufficient for genotyping these bacteria at the strain level” (end of column 2, page 907 to lines 1-2 of column 1, page 908). In the instant application, only a single genetic marker is used and the alleged Salmonella S9 is identical to Salmonella gallinarum strain U20.  The strain Salmonella gallinarum U20 was known in the art before the effective filing date of the instant application as evidenced by Zhang et al. (Curr Microbiol, 2014, Vol. 69, pp. 429–435; see Materials and Methods, Bacterial Strains, page 431).
Therefore, the written description provided in the disclosure and the state-of-the-art do not support that the alleged inert carrier Salmonella species is distinct from Salmonella gallinarum strain U20.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Salmonella accession CGMCC No.17340 is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Salmonella accession CGMCC No.17340.
The process disclosed in the specification does not appear to be repeatable. It is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. The specific features of the Salmonella accession CGMCC No.17340 as an inert carrier in the agglutination reaction require the Salmonella accession CGMCC No.17340 strain in order to make and use the invention. It is noted that Applicants have deposited biological material (lines 6-9, page 4) but there is no indication in the specification as to public availability. Furthermore, a search of the strain 17340 in the online CGMCC catalogue on 12/8/2022 returned no results. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “wherein an inert carrier Salmonella CGMCC17340 (deposited in the China General Microbiological Culture Collection Center under the accession number of CGMCC No.17340) is used as an agglutination agent.” Claim 2 does not recite an active method step that defines how the Salmonella CGMCC17340 is used as an agglutination agent. The recitation of use as an agglutination agent is indefinite because it is unclear what constitutes the agglutination or how the inert Salmonella acts as an agent  See MPEP 2173.05(q).
Regarding claims 1-3 and 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inert carrier” in claims 1-3 and 5  is used by the claim to mean that the strain does not self-coagulate and does not exhibit non-specific cross-reactions while the accepted meaning is “chemically inactive,” such as the inert carrier gas argon.  The term is indefinite because the specification does not clearly redefine the term.
Claim 4 is rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. Claim 1 recites “an inert carrier Salmonella deposited in the China General Microbiological Culture Collection Center (CGMCC) under the accession number of CGMCC No.17340.” Claim 2 recites a method wherein the inert carrier Salmonella is used as an agglutination agent. Claim 3 incorporates an instruction with the inert carrier Salmonella into a kit with an intended use of antigen or antibody detection. Claim 4 narrows the scope of intended use to chicken-related pathogen infections. Claim 5 recites that the inert carrier Salmonella is resuspended in PBS at a concentration of 500 million to 10 billion du/ml. This judicial exception is not integrated into a practical application because the recitation “for detecting antigen or antibody in a biological sample “ (claim 2) is an intended use that does not structurally limit the inert carrier Salmonella. Although claim 2 attempts to integrate the inert carrier Salmonella (product of nature) into a practical application, the claim does not define a meaningful limitation. The recitation of use as an agglutination agent is not a meaningful limitation because it is unclear what constitutes the agglutination or how the inert Salmonella acts as an agent.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the act of a deposit into CGMCC, incorporation of an instruction into a kit with an intended use, or resuspension in Phosphate Buffered Saline are not inventive concepts but rather standard microbiology practices that are well-understood, routine, and conventional (see for example: Stackebrandt et al. SpringerPlus, 2014, Vol. 3, p. 208; slide agglutination test of page 733 of Penner  et al., Journal Of Clinical Microbiology, 1980, p. 732-737).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/642,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the instant application are anticipated by claims 1 and 10 Application No. 17/642,238.
Claim 1 of Application No. 17/642,238 recites “an inert generic inert bio-vector Salmonella sp.,  wherein the generic inert bio-vector Salmonella sp. is derived from a continuous in-vitro culture of an inert bio-vector bacterium Salmonella sp. S9 by using LB solid and liquid culture media for passage to the fortieth generation and above, the strain derived from passage 40th to 60th generation is named as a generic inert bio-vector S9H, and the deposit number of the inert bio-vector bacterium S9 is CGMCC No.17340.” Claim 1 of instant application recites “An inert carrier Salmonella, having a strain code of S9, which has been deposited in the China General Microbiological Culture Collection Center (CGMCC) in Beijing on March 18, 2019 with the accession number of CGMCC No.17340, and is classified as Salmonella sp.” The act of continuous passage of Salmonella sp. S9 to the 40th generation does not change the identity of the strain. Therefore, claim 1 of the instant application is anticipated by claim 1 of Application No. 17/642,238 since both claims are directed to an inert carrier Salmonella with the accession CGMCC No.17340.
Claim 10 of Application No. 17/642,238 recites “A detection kit, wherein the detection kit comprises the generic inert bio-vector Salmonella sp. according to claim 1” and claim 1 is discussed above. Claim 3 of the instant application recites “A kit for antigen or antibody comprising an inert carrier Salmonella CGMCC17340 deposited in the China General Microbiological Culture Collection Center under the accession number of CGMCC No.17340 and an instruction.” The phrase “for antigen or antibody” in the instant claim 3 is an intended use and does not further limit the structure of the kit. Therefore, claim 3 of the instant application is anticipated by claim 10 of Application No. 17/642,238.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611